Judgment, Supreme Court, New York County (Burton S. Sherman, J.), entered on November 16, 1982, unanimously reversed, on the law and the facts, and a new trial ordered on the issue of damages only, without costs and without disbursements, unless the defendants, within 20 days after service upon their attorney, of a copy of the order herein, with notice of entry, serve and file in the office of the clerk of the trial court a written stipulation consenting to increase the verdict to $15,000 and to the entry of an amended judgment in accordance therewith. If defendants so stipulate, the judgment, as so amended and increased, is affirmed, without costs and without disbursements. After review of the record, the damages to us to be insufficient to the extent indicated. Concur — Murphy, P. J., Sandler, Fein, Milonas and Kassal, JJ.